—Order and judgment (one paper), Supreme Court, New York County (Kristin Booth Glen, J.), entered on or about January 13, 1993 which, inter alia, declared that the sale of the plaintiffs cooperative shares violated the note and security agreement, unanimously affirmed, without costs.
The IAS Court properly determined that the plaintiffs letter of January 31, 1991 constituted proper notice of a change of address to which all future notices had to be sent by the defendant. In view of plaintiffs unrebutted testimony of actual mailing and defendant’s offer of only general office procedures, the presumption of receipt arising from mailing was properly applied (see, Engel v Lichterman, 62 NY2d 943). Accordingly, the notices sent by defendant following this letter were not properly sent to the correct address and were therefore nullities. The parties’ agreement required written notice and therefore defendant’s claim of oral notice is not reasonable (UCC 9-504 [3]).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Rubin, Nardelli and Williams, JJ.